Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 24 Feb 2021 is acknowledged.

Allowable Subject Matter
Claims 1-7, 9-11, and 42-49 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: U.S. Patent Publication No. 2016/0055689 to Raina et. al. discloses an access system for a controlled area using received signal strength indications (RSSI) to initiate an exchange of credentials as set forth in the final action mailed 23 Apr 2020. U.S. Patent Publication No. 2014/0176310 to Kotlicki discloses a system for determining location using RSSI and directional antennas as set forth in the final action. Non-patent literature from the Electronics and Telecommunications Research Institute discloses a system in which use priority order is determined among a plurality of adjacent wireless devices on p. 2. However, the prior art does not disclose or fairly suggest, alone or in combination, a system which detects whether a mobile device is connected to one or more wireless devices in order to at least partially determine which access request from a plurality of substantially simultaneous access requests to process. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628